DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 8, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piron et al (WO 2014/139022) in view of Jenkins et al (2016/0256069).
Regarding claim 1, Piron et al disclose a system for aligning a tool in relation to a trajectory in real-time, the system comprising: a processor configurable by a set of executable instructions storable in relation to a non-transitory memory device (p.29, para 1) to: receive input data from at least one source comprising at least one image of at least one pre-operative plan image, at least one multi-modal image, and at least one real-time multi-modal image (p.15, paras 2 and 3, intra-operative multi-modal, processor with instructions, pre-operative and intra-operative data); interactively track at least one neural fiber (p.15, para 4, newly acquired images identified a previously unknown nerve bundle or fiber track), whereby interactively tracked fiber data is obtainable (the “whereby” clause is a result of “interactively track” and is written as “obtainable” and therefore doesn’t provide further patentable weight); automatically (p.22, manually or automatically, p.30, para 3, one or more devices may be automatically controlled) generate output data by way of data transformation using the input data and the interactively tracked neural fiber data (p.17, para 2, registration or image registration refers to the process of transforming different data sets…; p.11, para 2, display provide output of the tracking); and transmit the output data to at least one of: at least one display device for rendering at least one real-time interactive navigation display for facilitating neural navigation (claim 32, “for facilitating” is considered to be intended use), the at least one real-time interactive navigation display comprising an interactive navigation window (p.15, para 3) and at least one real-time navigation image (claim 14), and the at least one real-time navigation image comprises a real-time neural image and indicia (claim 2), a navigation symbol 
However, Jenkins et al teach in the same medical field of endeavor, the interactive navigation window displaying information corresponding to a current stage of a therapeutic procedure ([0066]), the indicia comprising textual navigation information, the textual navigation information comprising planned trajectory information, updated trajectory information (Table 2J which includes displays of trajectory information including planned and current as well as a pop-up text to describe suggested action), tracked tool identification information, and tracked location information (predefined data of the tool [0007]), and the textual navigation information rendered via the interactive navigation window (Table 2J, pop-up, example of pop-up on interactive navigation window in fig.30), and the tracked tool location information comprising data relating to a distance between a distal end of the tracked tool and a target (distal tip of tool in relation to brain fig.4 as well as Table 2L identify the tip of the probe and provide an error value for the linear distance from the probe to the planned target).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display of relative location of Piron et al with a textual navigation information of Jenkins et al as it would provide a visual indicator for the user to know if the location does not coincide with the desired location as set forth in Jenkins et al.

Regarding claim 3, Piron et al disclose wherein the therapeutic procedure comprises one of a medical procedure and a surgical procedure (p.30, para 3, current phase or next step of the medical procedure); wherein the interactive navigation window comprises at least one feature for interactively confirming, revising, and updating trajectory information (p.33, paras 2 and 3, trajectory path is checked and adjusted if required); wherein the interactive navigation window comprises at least one interactive feature of at least one button for moving through at least one phase of a therapeutic procedure (p.17, para 1, plan is reviewed), at least one button for loading at least one of images and information from at least one database (p. 27, para 3, database stored, “for loading” is intended use, and a dropdown menu for selecting a tool for tracking (p. 17, para 1, “for selecting a tool” is intended use); and wherein the at least one arm comprises at least one robotic arm (p.29, robotic arm 105).

	Regarding claim 5, Piron et al disclose wherein the target comprises target tissue (p.12, para 1); and wherein the tracking tool comprises a pointer tool (p.17, a) pointer tool).
Regarding claim 8, Piron et al disclose wherein the tracked tool comprises at least one of an access port (port 690), a surgical tool (surgical tools) (p.27).
	Regarding claim 13, Piron et al disclose wherein the at least one indicia further comprises a tracked tool indicia, and wherein the tracked tool indicia comprises a color-coding feature for enhancing neural navigation (“for enhancing” is considered intended use, claim 5, color maps).
Regarding claim 17, Piron et al disclose wherein the interactive navigation window is displayed if a planned trajectory exists for the therapeutic procedure (p.17, para 1, a procedure trajectory may be selected from a list of planned trajectories produced in the planning procedure), and wherein a planned trajectory is creatable by during a target phase of the therapeutic procedure (p.14, process to create and select a surgical plan).
Claims 6, 9, 10, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piron et al (WO 2014/139022) in view of Jenkins et al (2016/0256069) as applied to claims 4 and 5 above, and further in view of Nikou et al (2014/0135791).
Regarding claims 6, 9, 10, 11 and 14, Piron et al as modified by Jenkins et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the alignment 
However, Nikou et al teach in the same medical field of endeavor, wherein the alignment symbol comprises: a crosshair symbol; and a circular boundary, the crosshair symbol in movable relation to the circular boundary (fig.2, 140b; [0077]); wherein visual animations comprise a color-coding feature ([0043]) (“for enhancing neural navigation” is directed to intended use and does not provide a patentable distinction); wherein the navigation symbol comprises a red color for indicating an absence of alignment if the tracked tool is not aligned and a green color for indicating that the tracked tool is aligned ([0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the navigation and tracking including color mapping of Piron et al (claim 5) as modified by Jenkins et al with a crosshair symbol, circular boundary and color-
Piron et al as modified by Jenkins et al and Nikou et al fail to explicitly disclose wherein the circular boundary comprises an absence of color for indicating that the tracked tool is outside at least one of a predetermined proximity threshold and an interactively set proximity threshold in relation to at least one of the planned trajectory and the updated trajectory; and wherein the crosshair symbol comprises a yellow color for indicating that the tracked tool is at least one of near a predetermined proximity threshold, wherein a predetermined proximity threshold, near an interactively set proximity threshold, and within an interactively set proximity threshold in relation to the at least one of the planned trajectory and the updated trajectory; and wherein the color-coding feature of the tracked tool indicia comprises a blue color.
However, Nikou et al disclose the color-coding can change from red to green (with various shades in between) to indicate proper or improper alignment ([0078]); and the color-coding is indicative of a position relative to the ideal location and orientation (claim 8).
Applicant has not provided any criticality to the particular use of the lack of color or yellow color dependent on position and a blue color.  One of ordinary skill in the art before the effective filing date of the invention would understand that various shades between red to green and color-coding based on relative position as it would have been functionally equivalent as both the lack of color and yellow color and a blue color of the present invention and the various shades and color coding based on relative position provide the same benefit of guiding the surgeon/user with guidance of optimal positioning before and during a procedure.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piron et al (WO 2014/139022) in view of Jenkins et al (2016/0256069) as applied to claim 4 above, and further in view of Krishna et al (2015/0227702).
Regarding claim 15, Piron et al disclose spatially correlated color maps (p.6), but fail to explicitly disclose wherein the at least one real-time neural image comprises a distinct color coding feature for representing tissue comprising bone, and wherein the distinct color is assignable for representing a particular cross-section of a patient’s anatomy.
However, Krishna et al teach in the same medical field of endeavor, at least one real-time neural image comprises a distinct color coding feature for representing tissue comprising bone ([0180]), and wherein the distinct color is assignable for representing a particular cross-section of a patient’s anatomy ([0206]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spatially correlated color maps of Piron et al with a distinct color coding feature for bone and being assignable for a particular cross-section as it would provide enhanced distinction between different elements within an image as set forth in Krishna et al.
Response to Arguments
Applicant's arguments filed December 23rd, 2020 have been fully considered but they are not persuasive. 
Regarding claims 1 and 2, Applicant states the prior art of record fail to disclose the amended limitations.  
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Please see the updated rejection of claims 1 and 2 which detail how the references of Piron et al and Jenkins et al disclose the amended limitations.
Regarding claims 6, 9-11 and 14, Applicant states Nikou merely discloses “3-D image includes color-coding indicative of a position of the implant relative to the implant host” and “the tracked tool location information comprising data relating to a distance between a distal end of the tool and a target.  Applicant states that an “implant” in not a “tracked tool” and that an “implant host” is not a “target” nor “target tissue.”
Examiner’s position is Nikou is not relied upon to disclose the amended limitations of claim 1, including “the tracked tool location information comprising data relating to a distance between a distal end of the tool and a target.”  
Regarding claim 15, Applicant states Krishna does not disclose the amended limitations of claims 1 and 2.  Examiner’s position is Krishna is not relied upon to disclose these limitations.
Examiner’s position is Piron et al disclose a tracked tool (p.24, para 2) and a target tissue (p.12, para 1).  Further, Jenkins et al disclose the tracked tool location information comprising data relating to a distance between a distal end of the tracked tool and a target (distal tip of tool in relation to brain fig.4 as well as Table 2L identify the tip of the probe and provide an error value for the linear distance from the probe to the planned target).  Jenkins et al was previously relied upon to disclose the limitations of canceled claim 12; however, Applicant has not provided any remarks with respect to this reference in view of the amended limitations.
Further, Piron et al disclose the amended limitations of claim 2 including: wherein the processor is further configured at least one of: quantitatively register the at least one image by measuring at last one absolute quantitative metric and using that absolute quantitative metric to register images among a plurality of imaging modalities (claim 6), whereby transformed imaging data is provided (whereby is merely a result of the limitation and does not provide further patentable weight); and update registration data by one of manipulating and transforming the registration data to ensure a best match for a surgical area of interest while ignoring non-uniform tissue deformation affecting an area outside of the surgical area of interest (p.22, para 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104.  The examiner can normally be reached on Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793